BURNET.T, J.,
Concurring Specially. — I agree with the result reached by Mr. Justice Benson in this case, but for reasons different from those which' he assigns for his opinion. In the lease there is a distinct, express covenant to pay the monthly rental reserved. In addition thereto the parties have inserted a condition giving a right to the landlord to re-enter and oust the lessee
“without being taken or deemed guilty in any manner of trespass and without prejudice of remedies which otherwise might be used for arrears of rent or preceding breach of covenant.”
It is thus explicitly provided that the landlord has two remedies, in choice of which he has the option. Without disturbing the possession of the tenant the lessor may sue on the covenant to pay rent as often as there is an installment due, and the exercise of this remedy contemplates the continuance of the lease without destruction of the term. -On the other hand, the privilege of re-entry may be enforced by ejectment to recover thé possession, with damages, or by the almost summary procedure of forcible entry and detainer. Eviction thus accomplished works a destruction of the lease, a consequence not contemplated in the exercise of the other remedy by action on the covenant to pay rent. But it is said in the lease that:
“It is mutually understood and agreed that the liability of the lessee for breach of any of the covenants or agreements herein provided shall be limited to forfeiture of this lease and all of the improvements, save and except such additional penalties as are provided for failure to build and insure, as hereinbefore provided.”
This quoted excerpt is designed merely to soften the asperity of eviction if that remedy is employed. *409That this is the correct application of that clause is manifest from the statement that eviction may be enforced “without prejudice to any remedies which might otherwise be used for arrears of rent.”
This construction harmonizes and gives effect to all the language of the instrument. To hold otherwise is to say that a perfectly responsible tenant may neglect to pay his rent during the whole term, if he chooses, becoming greatly indebted on the strength of his ability to pay. More than that, he remains in possession of the demised premises, perhaps stoutly combating the lessor’s right to re-enter. It would not be right to say that under such circumstances, after being driven to the last ditch, he could gain acquittance of his obligation and pay his just debt by merely vacating the premises. That would be greatly to the prejudice of remedies which otherwise might be used to recover arrears of rent.
It would have been competent for the parties to stipulate that at its option the lessee could surrender the realty and so terminate the lease and the liability upon arrears of rent, but they did not so covenant. The language of their contract is utterly opposed to that conception. A surrender cannot be effective without an acceptance by the lessor, either express or by operation of law: Ladd v. Smith, 6 Or. 316; Meagher v. Eilers’ Music House, 77 Or. 70 (150 Pac. 266). To countenance the position taken by the defendant would be to destroy the right of the landlord to elect between the two express remedies afforded by the terms of the lease, and that, too, at the pleasure of the tenant, based upon a breach of its contract. The landlord cannot be driven to abandon either of his remedies by the election of the tenant to violate its own covenant. For these reasons, the judgment of the'Circuit Court ought to be affirmed.